Citation Nr: 0108837	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  00-05 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Timeliness of substantive appeal.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from November 1970 to June 
1972.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Montgomery, Alabama, (hereinafter RO).  
 

FINDINGS OF FACT

1.  An October 1998 rating decision increased the rating for 
post-traumatic stress disorder from 30 to 50 percent; the 
veteran was notified of this decision by letter dated October 
30, 1998.  

2.  The veteran filed a notice of disagreement with the 
rating for post-traumatic stress disorder assigned by the 
October 1998 rating decision in July 1999. 

3.  The RO issued a statement of the case addressing the 
rating assigned for post-traumatic stress disorder on 
September 15, 1999. 

4.  The veteran filed a request for an extension of the time 
required to file a substantive appeal that was received on 
December 23, 1999, a date beyond the time limit for filing 
such a request. 

5.  A VA Form 9 and attachments addressing the issue of 
entailment to an increased rating for post-traumatic stress 
disorder were received on January 3, 2000; the veteran was 
informed by letter from the RO that his substantive appeal 
had been received beyond the prescribed time limit for filing 
an appeal.  


CONCLUSION OF LAW

A timely substantive appeal was not filed concerning the 
October 1998 rating decision that assigned a 50 percent 
disability evaluation for PTSD.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.303, 
20.305 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appellate review of an RO decision is initiated by a timely 
filed notice of disagreement (NOD) and completed by a timely 
filed substantive appeal after a statement of the case (SOC) 
is furnished.  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. 
§ 20.200 (2000).  A NOD is a written communication from a 
claimant or his representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the result.  
38 C.F.R. § 20.201 (2000).  A substantive appeal consists of 
a properly completed VA Form 9 "Appeal to the Board of 
Veterans' Appeals," or correspondence containing the 
necessary information.  38 C.F.R. § 20.202 (2000).  A 
substantive appeal must be filed within 60 days of the date 
that the agency of original jurisdiction mails the SOC to the 
appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302(b) (2000).  A substantive appeal 
postmarked prior to the expiration of the applicable time 
period will be accepted as timely filed.  In the event that 
the postmark is not of record, the postmark date will be 
presumed to be five days prior to the date of receipt of the 
document by VA.  38 C.F.R. § 20.305 (2000).

An extension of the 60-day period for filing a Substantive 
Appeal, or the 60-day period for responding to a Supplemental 
SOC when such a response is required, may be granted for good 
cause.  A request for such an extension must be in writing 
and must be made prior to expiration of the time limit for 
filing the Substantive Appeal or the response to the 
Supplemental SOC.  The request for extension must be filed 
with the VA office from which the claimant received notice of 
the determination being appealed, unless notice has been 
received that the applicable records have been transferred to 
another VA office.  A denial of a request for extension may 
be appealed to the Board.  38 C.F.R. § 20.303. 

With the above criteria in mind, the relevant facts will be 
summarized.  An October 1998 rating decision increased the 
rating for post-traumatic stress disorder (PTSD) from 30 to 
50 percent.  The veteran was notified of this decision by 
letter dated October 30, 1998, and he filed a NOD in July 
1999.  The RO issued a SOC addressing the rating assigned for 
PTSD on September 15, 1999.  Given the above, the veteran had 
until November 15, 1999, to file a substantive appeal or a 
request for an extension of time concerning the issue of 
entailment to an increased rating for PTSD.  38 C.F.R. 
§§ 20.302(b), 20.303. 

In a letter accompanying the SOC, the veteran was advised 
that to perfect his appeal, he had to file a substantive 
appeal within 60 days or within the remainder of the one-year 
period from the date of the letter notifying him of the 
action he had appealed.  However, a request for an extension 
of the time required to file a substantive appeal was not 
received until December 23, 1999, a date beyond the time 
limit for filing such a request.  Moreover, a VA Form 9 with 
attachments addressing the issue of entitlement to an 
increased rating for PTSD was not received until January 3, 
2000.

In a letter from the RO dated in January 2000, the veteran 
was informed that his substantive appeal had been received 
beyond the prescribed time limit for filing an appeal.  The 
veteran expressed disagreement with this determination, and 
the RO issued a SOC concerning the timeliness of the 
substantive appeal in February 2000.  The veteran filed a 
timely substantive appeal concerning the timeliness issue in 
March 2000. 

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(hereinafter Court) has held that it was proper for the Board 
to dismiss the appeal of a veteran who did not file a timely 
substantive appeal and did not request prior to the 
expiration of the time limit for such filing an extension of 
time within which to file a substantive appeal.  See Roy v. 
Brown, 5 Vet. App. 554 (1993).  The Court opined that the 
Secretary was correct in arguing that the "formality" of 
perfecting an appeal to the Board is part of a clear and 
unambiguous statutory and regulatory scheme which requires 
the filing of both a notice of disagreement and a formal 
appeal.  Id. at 555.

In addressing the question of the timeliness of the 
substantive appeal concerning the October 1998 rating 
decision that assigned a 50 percent rating for the veteran's 
service-connected PTSD, the Board finds no document of record 
that could be construed as a timely substantive appeal 
addressing this issue concerning the evaluation of the PTSD.  
Moreover, the request for an extension in the time for filing 
a substantive appeal was not received within the appropriate 
time period.  Consequently, the Board concludes that there 
was no timely substantive appeal from the October 1998 rating 
decision.

The veteran argues that he was late in replying to the SOC 
because his father was ill, and died in early December 1999.  
He also argues that, because the RO was late in getting the 
SOC to him, he only had until October 15, 1999, to respond 
within the one-year period following notice of the action 
that he had appealed.  In fact, the veteran had until the 
later of the two periods - one year from the notice of the 
action appealed or 60 days from the SOC - within which to 
respond.  Consequently, the fact that the RO did not issue 
the SOC until September 1999 did not deprive him of the full 
60-day period within which to respond.  Although the veteran 
may have had good cause for his inability to delay filing his 
response to the SOC due to the illness and death of his 
father, he needed either to file an extension of time within 
the time to file the substantive appeal, see 38 C.F.R. 
§ 20.303, or, under 38 C.F.R. § 3.109(b), when an extension 
of time is requested after expiration of a time limit, the 
action required - in this case, the filing of the substantive 
appeal - must be taken concurrent with or prior to the filing 
of a request for extension of time and good cause must be 
shown as to why the action could not have been taken during 
the original time period and could not have been taken sooner 
than it was.  Unfortunately, the veteran did not meet the 
requirements of either 38 C.F.R. §§ 3.109(b) or 20.303.  



ORDER

The appeal as to the timeliness of the substantive appeal 
from the October 1998 rating decision that assigned a 50 
percent rating for PTSD is denied.   



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

